PER CURIAM:
Kevin Andre Rankin appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rankin v. Lightsey, No. CA-02-483-5-H (E.D.N.C. Oct. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED